                                                                        CLOSED,ADRC,PROTO,TRANSF,TRCK3
                                        U.S. District Court
                          Eastern District of Missouri (Cape Girardeau)
                       CIVIL DOCKET FOR CASE #: 1:19−cv−00072−SNLJ

Smith et al v. IOC−Cape Girardeau LLC                               Date Filed: 05/06/2019
Assigned to: District Judge Stephen N. Limbaugh, Jr                 Date Terminated: 12/30/2019
Cause: 29:201 Fair Labor Standards Act                              Jury Demand: Plaintiff
                                                                    Nature of Suit: 710 Labor: Fair Standards
                                                                    Jurisdiction: Federal Question
Plaintiff
Maria L. Smith                                        represented by Ryan L. McClelland
                                                                     MCCLELLAND LAW FIRM, P.C.
                                                                     200 Westwoods Drive
                                                                     The Flagship Building
                                                                     Liberty, MO 64068−1170
                                                                     816−781−0002
                                                                     Fax: 816−781−1984
                                                                     Email: ryan@mcclellandlawfirm.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained
                                                                     Bar Status: Active

Plaintiff
Casandra J. Henderson                                 represented by Ryan L. McClelland
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained
                                                                     Bar Status: Active


V.
Defendant
IOC−Cape Girardeau LLC                                represented by Amanda E. Colvin
doing business as                                                    BRYAN CAVE LLP − ST. LOUIS
Isle Casino Cape Girardeau                                           One Metropolitan Square
                                                                     211 N. Broadway
                                                                     Suite 3600
                                                                     St. Louis, MO 63102
                                                                     314−259−2199
                                                                     Fax: 314−552−8199
                                                                     Email: amanda.colvin@bryancave.com
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained
                                                                     Bar Status: Active

                                                                    Charles B. Jellinek
                       Case 2:19-cv-04228-NKL Document 35 Filed 12/30/19 Page 1 of 5
                                                                            BRYAN CAVE LLP − ST. LOUIS
                                                                            One Metropolitan Square
                                                                            211 N. Broadway
                                                                            Suite 3600
                                                                            St. Louis, MO 63102
                                                                            314−259−2000
                                                                            Fax: 314−259−2020
                                                                            Email: cbjellinek@bclplaw.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Retained
                                                                            Bar Status: Active

                                                                            Charles A. Weiss
                                                                            BRYAN CAVE LLP − ST. LOUIS
                                                                            One Metropolitan Square
                                                                            211 N. Broadway
                                                                            Suite 3600
                                                                            St. Louis, MO 63102
                                                                            314−259−2215
                                                                            Fax: 314−552−8215
                                                                            Email: caweiss@bclplaw.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Retained
                                                                            Bar Status: Active

                                                                            Travis A. Niswonger
                                                                            BRYAN CAVE LLP − ST. LOUIS
                                                                            One Metropolitan Square
                                                                            211 N. Broadway
                                                                            Suite 3600
                                                                            St. Louis, MO 63102
                                                                            314−259−2430
                                                                            Fax: 314−552−8430
                                                                            Email: travis.niswonger@bclplaw.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Designation: Retained
                                                                            Bar Status: Active

 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed         #    Docket Text

 05/06/2019        Ï1    COMPLAINT (Class and Collective Action Complaint) against defendant IOC−Cape Girardeau
                         LLC with receipt number 0865−7190694, in the amount of $400 Jury Demand,, filed by Maria L.
                         Smith, Casandra J. Henderson. (Attachments: # 1 Exhibit A − Consent to Join − Maria L. Smith, #
                         2 Exhibit B − Consent to Join − Casandra J. Henderson, # 3 Civil Cover Sheet, # 4 Original Filing
                         Form, # 5 Attachment Notice of Intent to Use Process Server, # 6 Summons)(McClelland, Ryan)
                         (Entered: 05/06/2019)
                         Case 2:19-cv-04228-NKL Document 35 Filed 12/30/19 Page 2 of 5
05/06/2019    Ï2    NOTICE OF PROCESS SERVER by Plaintiffs Casandra J. Henderson, Maria L. Smith Process
                    Server: HPS Process Service & Investigations. (CSG) (Entered: 05/06/2019)

05/06/2019     Ï    Case Opening Notification: 1 Summons(es) issued. The summons was emailed to Attorney for
                    Plaintiff. All non−governmental organizational parties (corporations, limited liability companies,
                    limited liability partnerships) must file Disclosure of Organizational Interests Certificate
                    (moed−0001.pdf). Judge Assigned: U.S. District Judge Stephen N. Limbaugh Jr. (CSG) (Entered:
                    05/06/2019)

05/09/2019    Ï3    SUMMONS Returned Executed filed by Maria L. Smith, Casandra J. Henderson. IOC−Cape
                    Girardeau LLC served on 5/7/2019, answer due 5/28/2019. (McClelland, Ryan) (Entered:
                    05/09/2019)

05/10/2019    Ï4    NOTICE Filing Consents to Join: by Plaintiffs Casandra J. Henderson, Maria L. Smith
                    (Attachments: # 1 Exhibit A − Consents to Join)(McClelland, Ryan) (Entered: 05/10/2019)

05/17/2019    Ï5    NOTICE Filing Consents to Join: by Plaintiffs Casandra J. Henderson, Maria L. Smith
                    (Attachments: # 1 Exhibit A − Consents to Join)(McClelland, Ryan) (Entered: 05/17/2019)

05/20/2019     Ï    NOTICE: IF YOU HAVE ALREADY UPGRADED YOUR PACER ACCOUNT YOU CAN
                    DISREGARD THIS NOTICE. IF YOU DO NOT UPGRADE YOU WILL NOT BE ABLE TO
                    FILE IN THE SYSTEM AFTER MAY 31, 2019. PLEASE UPGRADE IMMEDIATELY. If you
                    are using a shared account to file cases, you will need to create an individual account; instructions
                    can be found
                    at:https://www.moed.uscourts.gov/sites/moed/files/Register−for−New−PACER−account.pdf. If you
                    already have an individual account, it will need to be upgraded; instructions can be found
                    https://www.moed.uscourts.gov/sites/moed/files/Upgrade−Current−PACER−Account.pdf. If you
                    need further assistance contact the MOED CM/ECF Help Desk at 314−244−7650 or
                    moedml_cmecf_help@moed.uscourts.gov. (CSAW) (Entered: 05/20/2019)

06/03/2019    Ï6    Consent MOTION for Extension of Time to File Answer or Otherwise Plead to Plaintiffs'
                    Complaint by Defendant IOC−Cape Girardeau LLC. (Colvin, Amanda) (Entered: 06/03/2019)

06/04/2019    Ï7    Docket Text ORDER: Re: 6 Consent MOTION for Extension of Time to File Answer or Otherwise
                    Plead to Plaintiffs' Complaint by Defendant IOC−Cape Girardeau LLC. (Colvin, Amanda) filed by
                    IOC−Cape Girardeau LLC ; ORDERED GRANTED. Signed by District Judge Stephen N.
                    Limbaugh, Jr on 6/4/19. (MRS) (Entered: 06/04/2019)

06/07/2019    Ï8    NOTICE Filing Consents to Join: by Plaintiffs Casandra J. Henderson, Maria L. Smith
                    (Attachments: # 1 Exhibit A − Consents to Join)(McClelland, Ryan) (Entered: 06/07/2019)

06/07/2019    Ï9    ANSWER to 1 Complaint, by IOC−Cape Girardeau LLC.(Colvin, Amanda) (Entered: 06/07/2019)

06/14/2019   Ï 10   ENTRY of Appearance by Charles B. Jellinek for Defendant IOC−Cape Girardeau LLC. (Jellinek,
                    Charles) (Entered: 06/14/2019)

06/17/2019   Ï 11   ENTRY of Appearance by Travis A. Niswonger for Defendant IOC−Cape Girardeau LLC.
                    (Niswonger, Travis) (Entered: 06/17/2019)

06/25/2019   Ï 12   RULE 16 ORDER Joint Scheduling Plan due by 7/15/2019. Rule 16 Conference set for 7/22/2019
                    10:30 AM in Telephone before District Judge Stephen N. Limbaugh Jr... Signed by District Judge
                    Stephen N. Limbaugh, Jr on 6/25/19. (MRS) (Entered: 06/25/2019)

07/02/2019   Ï 13   SCHEDULING ORDER: Rule 16 Conference reset for 7/24/2019 11:00 AM by Telephone before
                    District Judge Stephen N. Limbaugh Jr... Signed by District Judge Stephen N. Limbaugh, Jr on
                    7/2/19. (MRS) (Entered: 07/02/2019)

07/15/2019   Ï 14
                    Case 2:19-cv-04228-NKL Document 35 Filed 12/30/19 Page 3 of 5
                    JOINT SCHEDULING PLAN by Plaintiffs Casandra J. Henderson, Maria L. Smith. . (McClelland,
                    Ryan) (Entered: 07/15/2019)

07/15/2019   Ï 15   Joint MOTION for Protective Order by Plaintiffs Casandra J. Henderson, Maria L. Smith.
                    (Attachments: # 1 Proposed Agreed Protective Order)(McClelland, Ryan) (Entered: 07/15/2019)

07/16/2019   Ï 16   CASE MANAGEMENT ORDER This case is assigned to Track: 3 Motion to Join Parties due by
                    9/9/2019. Discovery Completion due by 1/27/2020. ADR Future Reference 9/15/2020. [SEE
                    ORDER FOR COMPLETE DETAILS.] Signed by District Judge Stephen N. Limbaugh, Jr on
                    7/16/2019. (NEP) (Entered: 07/16/2019)

07/16/2019   Ï 17   PROTECTIVE ORDER...[See Order for Complete Details.] Signed by District Judge Stephen N.
                    Limbaugh, Jr on 7/16/2019. (NEP) (Entered: 07/16/2019)

10/01/2019   Ï 18   ENTRY of Appearance by Charles A. Weiss for Defendant IOC−Cape Girardeau LLC. (Weiss,
                    Charles) (Entered: 10/01/2019)

10/01/2019   Ï 19   MOTION for Judgment on the Pleadings by Defendant IOC−Cape Girardeau LLC. (Weiss,
                    Charles) (Entered: 10/01/2019)

10/01/2019   Ï 20   MEMORANDUM in Support of Motion re 19 MOTION for Judgment on the Pleadings filed by
                    Defendant IOC−Cape Girardeau LLC. (Weiss, Charles) (Entered: 10/01/2019)

10/07/2019   Ï 21   MOTION for Extension of Time to File Response/Reply as to 19 MOTION for Judgment on the
                    Pleadings by Plaintiffs Casandra J. Henderson, Maria L. Smith. (McClelland, Ryan) (Entered:
                    10/07/2019)

10/08/2019   Ï 22   Docket Text ORDER: Re: 21 MOTION for Extension of Time to File Response/Reply as to 19
                    MOTION for Judgment on the Pleadings by Plaintiffs Casandra J. Henderson, Maria L. Smith.
                    (McClelland, Ryan) filed by Casandra J. Henderson, Maria L. Smith ; ORDERED GRANTED.
                    Signed by District Judge Stephen N. Limbaugh, Jr on 10/8/19. (MRS) (Entered: 10/08/2019)

10/15/2019   Ï 23   STIPULATION of Dismissal (of Count V) by Plaintiffs Casandra J. Henderson, Maria L. Smith.
                    (McClelland, Ryan) (Entered: 10/15/2019)

10/17/2019   Ï 24   ORDER granting Stipulation of Dismissal as to Count V. Signed by District Judge Stephen N.
                    Limbaugh, Jr on 10/17/19. (MRS) (Entered: 10/17/2019)

10/17/2019   Ï 25   Docket Text ORDER: Re: 19 MOTION for Judgment on the Pleadings by Defendant IOC−Cape
                    Girardeau LLC. (Weiss, Charles) filed by IOC−Cape Girardeau LLC ; ORDERED DENIED AS
                    MOOT. Signed by District Judge Stephen N. Limbaugh, Jr on 10/17/19. (MRS) (Entered:
                    10/17/2019)

10/30/2019   Ï 26   NOTICE Filing Consents to Join: by Plaintiffs Casandra J. Henderson, Maria L. Smith
                    (Attachments: # 1 Exhibit A − Consents to Join)(McClelland, Ryan) (Entered: 10/30/2019)

11/11/2019   Ï 27   Designation of Neutral by parties and ADR Conference Report by Plaintiffs Casandra J. Henderson,
                    Maria L. Smith Neutral: Neuner Jr., Francis X. Date of Conference: 11/22/2019 time: 9:00 a.m.
                    Location: Spencer Fane LLP, 1 N. Brentwood Boulevard, Suite 1000, Clayton, Missouri
                    63105(McClelland, Ryan) (Entered: 11/11/2019)

11/11/2019   Ï 28   Consent MOTION to Amend/Correct 16 Case Management Order, (Plaintiffs' Unopposed Motion
                    to Amend Case Management Order by Extending ADR Referral Deadline and Request to
                    Participate Via Telephone Conference) by Plaintiffs Casandra J. Henderson, Maria L. Smith.
                    (McClelland, Ryan) (Entered: 11/11/2019)

11/12/2019   Ï 29   NOTICE of Appointment of Neutral. Neutral name: Neuner Jr., Francis X. Neutral selected by
                    parties(MRS) (Entered: 11/12/2019)

                    Case 2:19-cv-04228-NKL Document 35 Filed 12/30/19 Page 4 of 5
11/12/2019   Ï 30   Docket Text ORDER: Re: 28 Consent MOTION to Amend/Correct 16 Case Management Order,
                    (Plaintiffs' Unopposed Motion to Amend Case Management Order by Extending ADR Referral
                    Deadline and Request to Participate Via Telephone Conference) by Plaintiffs Casandra J.
                    Henderson, Maria L. Smith. (McClelland, Ryan) filed by Casandra J. Henderson, Maria L. Smith ;
                    ORDERED GRANTED ( ADR Completion Deadline due by 11/22/2019., ADR Compliance
                    Report Deadline due by 12/6/2019.)Court further allows plaintiffs to participate in mediation by
                    phone.. Signed by District Judge Stephen N. Limbaugh, Jr on 11/12/19. (MRS) (Entered:
                    11/12/2019)

12/02/2019   Ï 31   ADR COMPLIANCE REPORT Neutral: Neuner Jr., Francis X.. Date of Conference: 11/22/2019.
                    The parties participated in good faith. The parties achieved a settlement.(Neuner, Francis) (Entered:
                    12/02/2019)

12/03/2019   Ï 32   SCHEDULING ORDER: The court has been notified that this case has settled. Dismissal Paper(s)
                    due by 1/2/2020.. Signed by District Judge Stephen N. Limbaugh, Jr on 12/3/19. (MRS) (Entered:
                    12/03/2019)

12/27/2019   Ï 33   Joint MOTION to Transfer Case to United States District Court for the Western District of
                    Missouri, Central Division by Plaintiffs Casandra J. Henderson, Maria L. Smith. (McClelland,
                    Ryan) (Entered: 12/27/2019)

12/30/2019   Ï 34   ORDER granting 33 Motion to Transfer Case. The clerk of the court is instructed to transfer this
                    case to the UnitedStates District Court for the Western District of Missouri as a related action to
                    Carolyn MNicholson v. IOC−Boonville, Inc., Case No. 2:19−cv−04084−NKL. Signed by District
                    Judge Stephen N. Limbaugh, Jr on 12/30/19. (MRS) (Entered: 12/30/2019)




                    Case 2:19-cv-04228-NKL Document 35 Filed 12/30/19 Page 5 of 5
